DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higano et al. (US Pub. 20220057664 and hereafter Higano).
As per claim 1, Higano teaches (in figures 1-21) a display device (1), comprising: a liquid crystal panel (2); a light source (3) comprising two light emitting elements (7-R/G/B and 7-IR) emitting two lights (visible and infrared see paragraph 74) with different wavelengths to the liquid crystal panel (see paragraph 74); and an optical sensor (6), sensing one of the two lights (see paragraph 131 and figure 17); wherein the light source is disposed between the liquid crystal panel and the optical sensor.
As per claim 2, Higano teaches (in figures 1-21) that the one of the two lights (infrared) has a wavelength greater than a wavelength of another one of the two lights (visible)(see figure 17 and paragraph  131).

As per claim 3, Higano teaches (in figures 1-21) that the one of the two lights (infrared) is an invisible light and the another one of the two lights (visible) is a visible light (see figure 17 and paragraph 131).
As per claim 4, Higano teaches (in figures 1-21) that the invisible light is an infrared light (see figure 17 and paragraph 131).
As per claim 6, Higano teaches (in figures 1-21) that the light source (6) is a direct-type light source (see figures and paragraph 44).
As per claim 7, Higano teaches (in figures 1-21) that the optical sensor (6) is manufactured by a thin film process (see paragraph 118).
As per claim 8, Higano teaches (in figures 1-21) a collimator (5) disposed between the light source (3) and the optical sensor (6).
As per claim 9, Higano teaches (in figures 1-21) that the collimator (5) comprises a light blocking layer having a plurality of through holes (51 see paragraph 46).
As per claim 10, Higano teaches (in figures 1-21) that the optical sensor comprises a plurality of thin film transistors (TrA see paragraph 118), and one of the through holes corresponds to at least one of the thin film transistors (see paragraph 93).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US Pub. 20220057664 and hereafter Higano) as applied to claim 1 above an in further view of Weng et al. (US Pub. 20200183211 and hereafter Weng). 
As per claim 5, Higano teaches (in figures 1-21) that the light source (6) is a direct-type light source (see figures and paragraph 44).
Higano does not specifically teach that the light source is an edge-type light source.
	However, Weng teaches (in figures 2 and 9) that an edge lit light source (30 in figure 9) is a functional equivalent to a direct-type light source (30 in figure 2) as they provide the same function of providing display light to the display panel. 
	Therefore, because these two arrangements were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to replace the direct-type light source in Weng with an edge-type light source.

Claim 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US Pub. 20220057664 and hereafter Higano) in view of Wang et al. (US Pub. 20210357638 and hereafter Wang).
As per claim 11, Higano teaches (in figures 1-21) a display device (1), comprising: a liquid crystal panel (2); a light source (3) comprising a first light emitting element (7-R/G/B) and a second light emitting element (7-IR) emitting a light (visible) and another light (infrared see paragraph 74) to the liquid crystal panel; wherein a wavelength of the light is different from a wavelength of the another light; and an optical sensor (6) sensing one of the light and the another light (see paragraph 131 and figure 17); wherein the light source is disposed between the liquid crystal panel and the optical sensor.
Higano does not teach that the second light emitting element comprises a wavelength conversion layer disposed on a light emitting element wherein the wavelength conversion layer converts a part of the light into another light. 
However, Wang teaches (in figures 2 and 4) providing a light conversion layer (100) over visible light emitting light sources in order to produce infrared light (see paragraph 38). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the second light emitting elements in Higano as first light emitting elements with a light conversion layer as suggested by Wang in order to simplify the manufacturing process of the light emitting elements. 
As per claim 12, Higano in view of Wang teaches that the wavelength of the another light (infrared) is greater than the wavelength of the light (visible) (see figure 17 and paragraph 131 in Higano and paragraph 38 in Wang).
As per claim 13, Higano in view of Wang teaches that the another light (infrared) is an invisible light and the light (visible) is a visible light (see figure 17 and paragraph 131 in Higano and paragraph 38 in Wang).
As per claim 14, Higano in view of Wang teaches that the invisible light is an infrared light (see figure 17 and paragraph 131 in Higano and paragraph 38 in Wang).
As per claim 16, Higano in view of Wang teaches that the light source (6 in Higano as modified by Wang) is a direct-type light source (see figures and paragraph 44 in Higano).
As per claim 17, Higano in view of Wang teaches a collimator (5 in Higano) disposed between the light source (3 in Higano as modified by Wang) and the optical sensor (6 in Higano).
As per claim 18, Higano in view of Wang teaches that the light source (3 in Higano as modified by Wang) further comprises an optical film (OC in Higano), and the wavelength conversion layer (100 from Wang) located above the light emitting element. 
Higano in view of Wang does not specifically teach that the wavelength conversion layer is disposed between the light emitting element and the optical film.
	However, one of ordinarily skilled in the art would have recognized that the wavelength conversion layer would perform the same operation of converting visible light to infrared light regardless of where the wavelength conversion layer is provided above the light emitting element. Further it appears that any number of arrangements would work equally as well.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to set the location of the wavelength conversion layer to be between the light emitting element and the optical film, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 19, Higano in view of Wang teaches the wavelength conversion layer (100 from Wang) located above the light emitting element. 
Higano in view of Wang does not specifically teach that the wavelength conversion layer is disposed between the light source and the liquid crystal panel.
	However, one of ordinarily skilled in the art would have recognized that the wavelength conversion layer would perform the same operation of converting visible light to infrared light regardless of where the wavelength conversion layer is provided above the light emitting element. Further it appears that any number of arrangements would work equally as well.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to set the location of the wavelength conversion layer to be between the light emitting element and the liquid crystal panel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 20, Higano in view of Wang teaches the wavelength conversion layer (100 from Wang) located above the light emitting element. 
Higano in view of Wang does not specifically teach that the liquid crystal panel is disposed between the light source and the wavelength conversion layer.
However, one of ordinarily skilled in the art would have recognized that the wavelength conversion layer would perform the same operation of converting visible light to infrared light regardless of where the wavelength conversion layer is provided above the light emitting element. Further it appears that any number of arrangements would work equally as well.
Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to set the location of the wavelength conversion layer such that the liquid crystal panel is disposed between the light source and the wavelength conversion layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US Pub. 20220057664 and hereafter Higano) and Wang et al. (US Pub. 20210357638 and hereafter Wang) as applied to claim 11 above an in further view of Weng et al. (US Pub. 20200183211 and hereafter Weng). 
As per claim 15, Higano in view of Wang teaches that the light source (6 in Higano as modified by Wang) is a direct-type light source (see figures and paragraph 44).
Higano does not specifically teach that the light source is an edge-type light source.
	However, Weng teaches (in figures 2 and 9) that an edge lit light source (30 in figure 9) is a functional equivalent to a direct-type light source (30 in figure 2) as they provide the same function of providing display light to the display panel. 
	Therefore, because these two arrangements were art-recognized equivalents at the time of filing, one of ordinary skill in the art would have found it obvious to replace the direct-type light source in Weng with an edge-type light source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871